     Case 4:20-cv-01119-O Document 10 Filed 06/14/21                 Page 1 of 7 PageID 54



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

JOHN R. CRAWFORD,                                §
(TDCJ No. 02300138),                             §
                                                 §
                        Plaintiff,               §
                                                 §
v.                                               §            Civil Action No. 4:20-cv-1119-O
                                                 §
LEE PITTS, Chief,                                §
Lakeside Police Department, et al.,              §
                                                 §
                        Defendants.              §


                      OPINION and ORDER OF PARTIAL DISMISSAL
                        UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

       This case is before the Court for review of pro-se-inmate/plaintiff John R. Crawford’s

(“Crawford”) pleadings under the screening provisions of 28 U.S.C. §§ 1915A and

1915(e)(2)(B). Crawford filed a form civil rights complaint. Compl., ECF No. 1. The Court then

ordered Crawford to provide answers to the Court’s questions in a more definite statement

(“MDS”), and he then filed an MDS. After reviewing the complaint and MDS, the Court finds

that some of Crawford’s claims must be dismissed, and the remaining claims served upon the

remaining defendants.

I.     BACKGROUND/PLAINTIFF’S PLEADINGS

       In the complaint, Crawford, now an inmate at the TDCJ Stringfellow Unit, complains that

in late October 2018, during his detention and arrest in Lakeside, Texas, he was “subjected to

official oppression, excessive use of force, illegal search and seizure, and unlawful arrest, as well

as denial of on-site medical attention.” Compl. 5, ECF No. 1. Crawford named multiple

defendants and listed them in this sequence: Lakeside Police Chief Lee Pitts; Tarrant County

                                                 1
      Case 4:20-cv-01119-O Document 10 Filed 06/14/21                   Page 2 of 7 PageID 55



Sheriff’s Department Lieutenant Richard Foust; Fort Worth Marshal Sergeant W. Wedel;

Lakeside Police Officer Richard Huitt; Tarrant County Sheriff’s Department Deputies K. Bloom

and Ralph Rodriguez; Fort Worth Police Officer Salazar; Lakeside Town Manager Norman

Craven; and four unnamed law enforcement officers. Id. at 3-4. ECF No. 1. In the complaint,

Crawford alleges that the named defendants “knew and were aware, having gross negligence,

intentions, and conscious, deliberate indifference to my personal present and future health and

safety causing unnecessary, excessive serious personal bodily harm” amounting to violations of

his rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments. Id. at 5. In the

relief section of the form complaint, Crawford seeks “compensation for physical injuries and

mental anguish suffered as a result of the unlawful and unconstitutional actions of the

Defendants as well as full payment of all medical expenses.” Id. at 6.

        As noted, Crawford filed a more definite statement of his answers to the Court’s detailed

questions about his claims. MDS 1-10, ECF No. 7.1 The answers support a determination that

some claims can be dismissed, and that Crawford be allowed to obtain summons for service on

the remaining claims.

II.     LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

        Plaintiff Crawford is an inmate who has been permitted to proceed in forma pauperis. As

a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A,

which requires a district court to review a complaint from a prisoner seeking relief from a

governmental entity, officer, or employee as soon as possible after docketing. See 28 U.S.C.A. §

1915A(a). Because Crawford is proceeding in forma pauperis, his pleadings are also subject to


1
  Although the more definite statement is 21 pages long, review shows that the answers are all stated on
the first 10 pages, but Crawford then restates the same handwritten answers again on pages 11 through 21.
ECF No. 7.
                                                   2
       Case 4:20-cv-01119-O Document 10 Filed 06/14/21                      Page 3 of 7 PageID 56



screening under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A provide for sua sponte

dismissal of the complaint or any portion thereof, if it is frivolous, malicious, fails to state claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

         A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is

“based on an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable basis in

fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to state

a claim upon which relief may be granted when it fails to plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for failure to state a claim,

plaintiffs must allege facts sufficient to “raise the right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Mere “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action” are insufficient to state a claim upon which relief may be granted.

Id.

III.     ANALYSIS

         A.      Failure to State a Claim Upon Which Relief May be Granted
                - Lack of Sufficient Personal Involvement - No Respondeat Superior

         When Crawford filed this action on a prisoner complaint form, he invoked the Court’s

federal question jurisdiction by seeking relief against the defendants under 42 U.S.C. § 1983.2

Section 1983 “provides a federal cause of action for the deprivation, under color of law, of a


2
  “Every person who, under color of [state law] . . . subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law,
suit in equity, or other proper proceeding for redress.”42 U.S.C. § 1983 (West 2012).
                                                      3
    Case 4:20-cv-01119-O Document 10 Filed 06/14/21                    Page 4 of 7 PageID 57



citizen’s ‘rights, privileges, or immunities secured by the Constitution and laws’ of the United

States.” Livadas v. Bradshaw, 512 U.S. 107, 132 (1994). It “afford[s] redress for violations of

federal statutes, as well as of constitutional norms.” Id. A claim of liability for violation of rights

under 42 U.S.C. § 1983, regardless of the particular constitutional theory, must be based upon

allegations of personal responsibility. See Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992)

(“[A] plaintiff bringing a section 1983 action must specify the personal involvement of each

defendant . . .”); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986) (“In order to

successfully plead a cause of action in § 1983 cases, plaintiffs must enunciate a set of facts that

illustrate the defendants’ participation in the wrong alleged.”); Douthit v. Jones, 641 F.2d 345

(5th Cir. 1981) (a state actor may be liable under § 1983 only if he “was personally involved in

the acts causing the deprivation of his constitutional rights or a causal connection exists between

an act of the official and the alleged constitutional violation.”) A supervisory official, like

Lakeside Town Manager Norman Craven, cannot be held liable pursuant to § 1983 under any

theory of vicarious liability simply because an employee or subordinate allegedly violated the

plaintiff’s constitutional rights. See Alton v. Texas A & M University, 168 F.3d 196, 200 (5th

Cir. 1999); see also Baskin v. Parker, 602 F.2d 1205, 1208 (5th Cir. 1979). Such officials may

be liable when enforcement of a policy or practice results in a deprivation of a federally

protected right. Alton, 168 F.3d at 200 (citing Doe v. Dallas Ind. Sch. Dist., 153 F.3d 211, 215-

16 (5th Cir. 1998)).

       As set forth in Crawford’s complaint, the only allegation against Norman Craven is that

he was “grossly negligent in managing subordinates who caused the unlawful condition.”

Compl. 3, ECF No. 1. In the order for a more definite statement, the Court directed Crawford to

state additional facts against each named defendant, and Crawford’s MDS response was that



                                               4
      Case 4:20-cv-01119-O Document 10 Filed 06/14/21                  Page 5 of 7 PageID 58



Craven “failed to exercise his civil duty to protest [sic] the aforementioned defendants treatment

of me and attempt to prevent or stop the violation of my . . . constitutional rights.” MDS 5-6,

ECF No. 7. Thus, even when given the chance to detail more particular actions by Craven,

Crawford still tied his actions to Craven being responsible for the alleged failures of the other

defendants. Thus, Crawford’s claims against Lakeside Town Manager Craven must be

dismissed.

         In addition, as noted above, to support a claim for liability under § 1983, Crawford must

state particular personal involvement by each named defendant. Although Crawford listed four

additional unnamed defendants, in response to the Court’s order for him to identify each

unknown officer’s name and state facts particular to each officer, he failed to distinguish these

defendants. Instead, Crawford only wrote that the “four unknown (John Doe) officers who were

on scene failed to prevent or stop the violation of my constitutional rights by the aforementioned

defendants and also struck me with closed fists causing bodily injury and violating my VIII and

XIV amendment rights.” MDS 6, ECF No. 7. Thus, Crawford has not set forth any unique or

particular actions taken by any of the four officers to distinguish their individual liability.

        Thus, in sum, Crawford has not set forth sufficient facts to support any claim of liability

for a violation of constitutional or federal right under § 1983 against defendants Craven and the

four John Doe law enforcement officers.

IV.     SERVICE OF REMAINING CLAIMS

        A.     Service Authorized

        In the complaint and MDS response, however, Crawford has alleged sufficient facts

against Defendants Pitts, Foust, Wedel, Huitt, Bloom, Rodriguez and Salazar to state claims for

relief under § 1983. Thus, the Court will allow service of the remaining claims through the

assistance of the officers of the Court under 28 U.S.C. § 1915(d) and Federal Rule of Civil


                                               5
      Case 4:20-cv-01119-O Document 10 Filed 06/14/21                     Page 6 of 7 PageID 59



Procedure 4(c)(3). See Rochon v. Dawson, 828 F.2d 1107, 1109-1110 (5th Cir.1987).3

          B.      Notice of Potential Application of the Heck v. Humphrey Bar

          The Court anticipates that the resolution of all of Crawford’s remaining claims may turn

on the applicability of the doctrine recognized in Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Plaintiff Crawford seeks relief from this Court over the events related to the validity of

his arrest that potentially relate to his state court convictions. Under Heck, the Supreme Court

determined that a plaintiff who has been convicted of a crime cannot recover damages for an

alleged violation of his constitutional rights if that violation arose from the same facts attendant

to the charge for which he was convicted, unless he proves “that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court's issuance of a

writ of habeas corpus.” Heck, 512 U.S. at 486-87. Although the Heck opinion involved a bar to

claims for monetary damages, a dismissal of a claim for injunctive and/or declaratory relief may

also be made pursuant to Heck. See Reger v. Walker, 312 F. App’x. 624, 625 (5th Cir. 2009)

(noting that claims, “whether for damages, declaratory judgment, or injunctive relief” are not

cognizable in a § 1983 action because they imply the invalidity of conviction).

          In ultimately resolving the potential applicability of Heck, the Court will have to

consider the underlying factual basis of the charges of which Crawford was convicted and the

particular factual basis of the civil claims he has asserted. See Arnold v. Town of Slaughter, 100

F. App’x 321, 323 (5th Cir. 2004) (noting that how Heck applies to an excessive force claim is

not always clear) (citing Hudson v. Hughes, 98 F.3d 868, 873 (5th Cir.1996)). Crawford

acknowledges that he was convicted on December 20, 2019 of assault on a public servant and

evading arrest in case numbers 1569405D and 1569406D. MDS 6, ECF No. 6. Crawford here


3
    A separate order will issue regarding service of Crawford’s remaining claims.


                                                  6
     Case 4:20-cv-01119-O Document 10 Filed 06/14/21               Page 7 of 7 PageID 60



seeks monetary relief for alleged excessive force by the defendants that may relate to his

convictions for assault on a public servant and evading arrest. Heck may bar some or all of his

excessive force claims. See, e.g.,Bush v. Strain, 513 F.3d 492, 497 (5th Cir. 2008) (“T]he

“determination of whether [excessive force] claims are [Heck] barred is analytical and fact-

intensive, requiring [courts] to focus on whether success on the excessive force claim requires

negation of an element of the criminal offense or proof of a fact that is inherently inconsistent

with one underlying the criminal conviction.”) (citing Ballard v. Burton, 444 F.3d 391, 396 (5th

Cir. 2006)); Hainze v. Richards, 207 F.3d 795, 798 (5th Cir.2000) (noting that since plaintiff

Hainze had been found guilty of aggravated assault in a criminal proceeding, the force used by

the deputies to restrain him could not be deemed excessive); Sappington v. Bartee, 195 F.3d

234, 235 (5th Cir.1999) (holding that based on Heck, an excessive force claim brought under §

1983 is barred as a matter of law if brought by an individual convicted of aggravated assault

related to the same events).

V.      ORDER

        It is therefore ORDERED that Plaintiff’s claims against Norman Craven and against

the four unknown (John Doe) officer defendants are DISMISSED WITH PREJUDICE under

authority of 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(ii).

       SO ORDERED this 14th day of June, 2021.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                             7
